Citation Nr: 9908900	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for right 
ear hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability rating for otitis 
media, right ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

4.  Entitlement to service connection for residuals of right 
hip fracture as secondary to service-connected vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946 and from August 1946 to December 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
increased ratings for the veteran's service-connected right 
ear hearing loss and otitis media and found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition.  

The January 1996 rating decision also found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
vertigo and denied compensation for vertigo under the 
provisions of 38 U.S.C.A. § 1151.  The veteran perfected his 
appeal to the Board as to these issues.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1998).  During the 
pendency of this appeal, a supplemental statement of the case 
of February 1997 granted service connection for vertigo as 
secondary to the veteran's service-connected otitis media and 
assigned a 30 percent disability rating for this disorder.  
The issue of entitlement to compensation for vertigo under 
the provisions of 38 U.S.C.A. § 1151 was rendered moot by the 
grant of secondary service connection for this disorder.  The 
veteran has not indicated further disagreement with that 
decision; therefore, these issues are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(The issue of the amount of compensation for a service-
connected disability is a different issue than entitlement to 
service connection for that disability, and a second Notice 
of Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

The January 1996 rating decision also denied compensation for 
residuals of a right hip fracture under the provisions of 
38 U.S.C.A. § 1151.  The veteran maintained that he fell and 
fractured his hip due to vertigo.  Since he has been granted 
service connection for vertigo, the issue on appeal was 
restated as entitlement to service connection for residuals 
of right hip fracture as secondary to service-connected 
vertigo in the supplemental statement of the case of March 
1998.  Therefore, that is the issue that will be addressed by 
the Board.


FINDINGS OF FACT

1.  The veteran's claims for increased disability ratings for 
right ear hearing loss and right ear otitis media are 
plausible, and sufficient evidence has been obtained for an 
equitable disposition of these claims.

2.  The veteran's right ear hearing loss disability is 
currently manifested by an average puretone threshold of 83-
84 decibels, with speech recognition ability of 
80-86 percent.

3.  The veteran has Level "IV" or "V" hearing in the right 
ear, and he is not totally deaf in the left ear.

4.  The veteran does not currently have otitis media in the 
right ear.

5.  The RO denied service connection for residuals of a back 
injury on the merits in an April 1993 rating decision.  The 
veteran was notified of this decision in April 1993 and did 
not appeal.

6.  Since April 1993, the following evidence has been 
received:  (1) the veteran's contentions; (2) VA treatment 
and hospitalization records dated between November 1992 and 
March 1998; (3) reports of VA examinations conducted in March 
1993, September 1995, November 1995, April 1996, September 
1996, and December 1997; (4) lay statements from E.H., 
L.A.F., and D.W.; (5) the veteran's military personnel 
records; (6) medical records from St. Mary's Regional Medical 
Center dated in November 1992; and (7) a letter from Dwayne 
L. Ruggles, M.D.

7.  The evidence received since April 1993 is not new and 
material regarding the veteran's claim of entitlement to 
service connection for a back disability.

8.  The veteran has not presented competent medical evidence 
of a relationship between his service-connected vertigo and 
his residuals of right hip fracture, and his claim for 
service-connection is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
increased disability ratings for his service-connected right 
ear hearing loss and right ear otitis media, and VA has 
satisfied its duty to assist him in the development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, and 4.87, 
Diagnostic Code 6101 (1998).

3.  The criteria for a compensable disability rating for 
right ear otitis media have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, and 4.87a, 
Diagnostic Code 6200 (1998). 

4.  The April 1993 RO rating decision denying service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for a back condition 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

6.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of right hip fracture as 
secondary to service-connected vertigo, and there is no 
statutory duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran has been service connected for right ear hearing 
loss and right ear otitis media since his separation from 
service in 1949.  He was originally assigned zero percent 
evaluations for these conditions.  He was awarded 10 percent 
disability ratings for each condition in 1958.  An April 1973 
rating decision reduced these disability ratings to zero 
percent after improvement in ear drainage was shown 
subsequent to a right tympanomastoidectomy performed in 1972 
and a VA examination showed improvement in right ear hearing 
acuity.  

Since the veteran's separation from service in 1949, he has 
undergone several VA examinations for his ears and hearing 
loss, including numerous audiograms.  His VA treatment and 
hospitalization records since 1972 have been associated with 
the claims file.  He has routinely sought outpatient 
treatment for his ears and hearing loss, and, as indicated 
above, underwent a right tympanomastoidectomy in April 1972.  
He continued to experience drainage from the right ear after 
the surgery until gauze was removed from the mastoid bowl in 
July 1972.  All of the medical evidence, including VA 
examinations, between August 1972 and May 1982 showed no 
discharge or evidence of active infection regarding the 
veteran's right ear, and he denied experiencing same.  

In May 1982, it was noted that the veteran had possible 
otitis media in conjunction with an upper respiratory 
infection and bronchitis.  In June 1985, he was treated for 
acute otitis externa.  In July and August 1985, he complained 
of discharge from the right ear and was treated for 
otomycosis.  All of the medical evidence, including VA 
examinations, from October 1985 to October 1987 showed that 
the veteran's right ear had no discharge or evidence of 
active infection.  A March 1988 rating decision, inter alia, 
awarded a 10 percent disability rating for the veteran's 
right ear hearing loss.

In December 1992, the veteran filed a claim for service 
connection for a back condition.  He submitted a statement in 
February 1993 indicating that he had injured his back during 
service when he dove through a hatch while the ship was under 
attack, and several sailors had landed on top of him.  

The veteran's service medical records showed that he 
complained of a backache in October 1949, but the diagnosis 
was of chronic prostatitis.  Upon his separation from service 
in December 1949, examination of his spine showed no 
abnormalities.  None of the medical evidence between 1953 and 
1980 showed complaints of or treatment for a back condition.  
A VA outpatient record dated in September 1980 showed that 
the veteran complained of low back pain when awakening in the 
morning of 4-5 weeks' duration.  He was not examined, and 
there is no record of follow-up treatment.  

The next complaint of back pain shown by the medical evidence 
was upon VA examination in October 1987, which was conducted 
in connection with a claim for nonservice-connected pension.  
At that time, the veteran stated that he was told he had 
arthritis in his back five years earlier and was instructed 
to use crutches, which he did for two weeks.  He stated that 
he had experienced more severe low back pain with morning 
stiffness over the prior three months.  X-rays of the lumbar 
spine showed generalized osteopenia, a probable old 
compression fracture of L1, and degenerative changes of the 
lower lumbar spine.  The diagnosis was degenerative arthritis 
of the lumbar spine.  

In connection with his service connection claim, the veteran 
underwent a VA physical examination in March 1993.  He 
complained of constant low back pain without radiation.  He 
complained of increased pain with bending and walking.  He 
had limitation of motion of the lumbar spine, and it was also 
noted that he walked with a limp secondary to right hip 
surgery.  Diagnoses included residuals, lumbar spine injury. 

The RO obtained the veteran's VA treatment records covering 
the period December 1992 to March 1993.  These records showed 
no complaints of or treatment for a back condition.  An April 
1993 rating decision, inter alia, denied service connection 
for residuals of a back injury.  The veteran was notified of 
this decision in April 1993.

In September 1994, the veteran filed claims for increased 
disability ratings, as well as a claim for service connection 
for a back condition.  In November 1994, his representative 
filed claims for increased disability ratings for hearing 
loss and otitis media.  Since the April 1993 rating decision, 
the RO had obtained VA treatment and hospitalization records 
dated from November 1992 to August 1993.  This medical 
evidence, including VA examinations conducted in 1993, showed 
that the veteran's right ear had no discharge or evidence of 
active infection.  He continued to have hearing loss.  There 
was no treatment shown for a back condition, but the veteran 
reported a history of back pain during the 1993 VA 
audiological examination.  

The RO obtained the veteran's VA treatment records covering 
the period July 1993 to October 1994.  These records showed 
no complaints of or treatment for a back condition.  
Examination of his ears in August 1994 showed no evidence of 
drainage or active infection.  In September 1994, he was 
hospitalized for prostate cancer.  It was noted that he had a 
past surgical history of open reduction and internal fixation 
of the right hip in 1992 and right ear surgery in 1982 [sic].  

In September 1995, the veteran underwent a VA ears 
examination.  He complained of intermittent vertigo since his 
ear surgery in 1972 and stated that he now had disequilibrium 
on occasion.  He reported breaking his hip when a vertigo 
attack resulted in a fall from a five-foot embankment.  It 
was noted that the veteran's chart confirmed the fall and 
break, but the vertigo attack as the cause of the fall could 
not be substantiated.  Examination of his ears showed no 
discharge.  On the authorized audiological evaluation in 
November 1995, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
85
100
95
LEFT
30
35
60
70
50

The average puretone threshold was 84 decibels for the right 
ear, and speech audiometry revealed speech recognition 
ability of 80 percent in the right ear.  Diagnoses were 
moderate to profound mixed hearing loss in the right ear and 
mild to moderately-severe sensorineural hearing loss in the 
left ear.

Due to the veteran's statement that he had fallen during a 
vertigo attack and broken his hip, he was asked to submit lay 
statements from at least two persons who witnessed this 
incident.  He submitted lay statements from E.H. and L.A.F.  
E.H. indicated that she had known the veteran for years, and 
he had had a lot of problems with his hip.  He had also had a 
lot of trouble with his health.  She indicated that the 
veteran was hard of hearing and used a cane most of the time.  
She stated that he got dizzy and had to have a rod placed in 
his hip after he fell and broke his hip.  L.A.F. was with the 
veteran when he became dizzy and fell down, breaking his hip.  
He had been taken to the emergency room, then transferred to 
the VA Medical Center.  

With respect to the veteran's right hip claim, records from 
St. Mary's Regional Medical Center dated in November 1992 
showed that the veteran reported falling on his right hip 
three hours earlier when having difficulty climbing up a 
bluff.  X-rays showed a comminuted intratrochanteric fracture 
of the right hip.  He was transferred to the VA Medical 
Center in Little Rock, where he was hospitalized from 
November to December 1992 for open reduction and internal 
fixation of the right hip fracture.  The VA records indicated 
that he incurred the hip fracture in a fall off a five-foot 
embankment.  An emergency progress note indicated that the 
veteran reported falling down an embankment while fishing.  
He also reported a history of chronic back pain.  VA 
treatment records from December 1992 to April 1993 showed 
that he was doing well after the surgery.  He was issued a 
cane for assistance ambulating.  It was indicated in February 
1993 that he had full range of hip motion without pain.

A January 1996 rating decision, inter alia, denied increased 
disability ratings for right ear hearing loss and right ear 
otitis media and found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
degenerative arthritis of the lumbar spine.  As discussed 
above, the claim for residuals of a hip fracture was 
initially adjudicated under the provisions of 38 U.S.C.A. 
§ 1151 since the veteran was not service connected at that 
time for vertigo.  He has since been granted service 
connection for vertigo as secondary to otitis media.  

In March 1996, the veteran submitted a statement from D.W., 
his ex-wife.  She stated that he continually suffered with 
ear problems throughout their 27 years of marriage.  She 
stated that his ear injury had increasingly affected him over 
the years, causing physical and emotional pain.  She felt 
that he deserved increased compensation. 

In connection with another claim, the veteran underwent a VA 
psychiatric examination in April 1996.  The examination 
report contains no information pertinent to the claims on 
appeal.  In June 1996, the RO obtained the veteran's military 
personnel records in connection with another claim.  These 
records contain no information pertinent to the claims on 
appeal.

In August 1996, the veteran submitted a note from a VA 
physician, which indicated that he had received injuries 
during service that resulted in extensive ear surgery.  Since 
that surgery, he had had intermittent vertigo for which he 
took medication. 

The RO obtained the veteran's VA treatment records covering 
the period September 1995 to August 1996.  These records 
showed no complaints of or treatment for a back or right hip 
condition.  Examinations of his ears during this period 
showed no discharge or active infection.  He received 
treatment for intermittent vertigo. 

In September 1996, the veteran underwent an additional VA 
ears examination.  He indicated that he had tinnitus and 
vertigo 3-4 times per week.  He was taking medication for 
vertigo.  Examination of his ears showed no evidence of 
active infection.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
85
100
90
LEFT
25
30
60
60
45

The average puretone threshold was 83 decibels for the right 
ear, and speech audiometry revealed speech recognition 
ability of 86 percent in the right ear.  Diagnoses were 
moderate to profound mixed hearing loss in the right ear and 
mild to moderately-severe sensorineural hearing loss in the 
left ear.  It was also noted that the veteran had a history 
of chronic otitis, status post tympanomastoidectomy of the 
right ear.  

In September 1996, the veteran submitted a letter from Dwayne 
Ruggles, M.D.  The history reported by the veteran regarding 
his ears was consistent with the evidence of record.  It was 
also noted that the veteran reported losing his balance and 
falling four years earlier, resulting in a fractured hip.  He 
continued to complain of occasional mild imbalance, hearing 
loss, and right tinnitus.  Dr. Ruggles concluded that the 
veteran's right ear hearing loss, which was greater than the 
left, tinnitus, and the recurrent bouts of imbalance were 
probably frequent sequelae of chronic mastoiditis and 
mastoidectomy surgery.  

The RO obtained the veteran's VA treatment records covering 
the period March 1993 to October 1997.  These records showed 
no complaints of or treatment for a back or right hip 
condition.  In October and December 1996, he was issued new 
hearing aids.  Examination of his ears in August 1994, April 
1995, October 1995, December 1995, February 1996, June 1996, 
August 1996, October 1996, December 1996, February 1997, 
April 1997, June 1997, and August 1997 showed no evidence of 
active infection of the right ear.  He continued to receive 
treatment for disequilibrium.

In connection with another claim, the veteran underwent a VA 
psychiatric examination in December 1997.  The examination 
report contains no information pertinent to the claims on 
appeal.

In a January 1998 statement, the veteran indicated that he 
believed his otitis media had worsened because he had a lot 
of dizziness and his equilibrium was off.  He stated that he 
was also claiming service connection for residuals of a right 
hip fracture.  He stated that the fall occurred because of an 
inner ear infection and poor balance. 

The RO obtained the veteran's VA treatment records covering 
the period September 1997 to March 1998.  These records 
showed no complaints of or treatment for a right hip 
condition.  In December 1997, it was noted that he had a 
history of low back pain with a past injury, and a bone scan 
in September 1995 was negative.  Examinations of his ears in 
December 1997 and March 1998 showed no evidence of active 
infection of the right ear.  The results from audiometric 
testing conducted in February 1998 for a medical consultation 
were consistent with those discussed above from the VA 
examinations.



II. Legal Analysis
Increased rating claims

The first responsibility of a claimant is to present well-
grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased difficulty with right ear hearing loss and otitis 
media.  Therefore, he has satisfied the initial burden of 
presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional treatment 
records that the RO failed to obtain, and sufficient evidence 
is of record to rate the veteran's service-connected 
disabilities properly.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A. Right ear hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  




TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The results of the recent audiograms indicate that the 
veteran's hearing loss is no more than 10 percent disabling.  
Based on the 80 percent speech recognition score and 84-
decibel average puretone threshold shown upon VA examination 
in November 1995, Table VI indicates a designation of Level 
"V" for the right ear.  Since only the veteran's right ear 
is service-connected and he is not totally deaf in his left 
ear, the hearing acuity of his left ear is considered normal.  
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd upon motion for reconsideration, Boyer 
v. West, No. 97-1194 (U.S. Vet. App. January 27, 1999).  
Therefore, a designation of Level "I" is assigned for his 
left ear.  When applied to Table VII, the numeric 
designations of "V" for the poorer ear and "I" for the 
better ear translated to a zero percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).  Based on the 86 
percent speech recognition score and 83-decibel average 
puretone threshold shown upon VA examination in September 
1996, Table VI indicates a designation of Level "IV" for 
the right ear.  When applied to Table VII, the numeric 
designations of "IV" for the poorer ear and "I" for the 
better ear also translated to a zero percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).  Therefore, the 
current medical evidence does not even show that the criteria 
for a 10 percent disability rating for the veteran's service-
connected right ear hearing loss have been met.  38 C.F.R. 
§ 4.85, Tables VI and VII (1998).  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
right ear hearing loss, the Board is constrained to abide by 
VA regulations.  In light of the above, the Board finds that 
the preponderance of the evidence is against his claim for a 
disability rating in excess of 10 percent for right ear 
hearing loss.


B. Right ear otitis media

The veteran's right ear otitis media is evaluated as zero 
percent disabling under 38 C.F.R. § 4.87a, Diagnostic Code 
6200, for chronic suppurative otitis media.  Under Diagnostic 
Code 6200, a 10 percent rating is awarded during the 
continuance of the suppurative process of chronic otitis 
media.  

None of the current medical evidence shows that the veteran 
has chronic otitis media in the right ear.  Repeated 
examinations have shown no evidence of discharge or active 
infection.  In maintaining that this condition has worsened, 
the veteran has complained of increased dizziness and balance 
problems.  However, he has been granted service connection 
for vertigo and is receiving a 30 percent evaluation under 
Diagnostic Code 6204 (chronic labyrinthitis) for vertigo with 
tinnitus.  These complaints are not part of his otitis media 
disorder.  Despite his statement that he has had "inner ear 
infections," the last right ear infection shown by the 
medical evidence was in 1985.  There is no reasonable doubt 
on this matter that could be resolved in the veteran's favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for right ear otitis media.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998). 

New and material evidence regarding
back condition

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for a back disability was denied by the RO 
in a rating decision of April 1993.  A letter from the RO, 
advising the veteran of that decision and of appellate rights 
and procedures, was issued in April 1993.  The veteran did 
not appeal this decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to April 1993 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the April 1993 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions; (2) VA treatment and hospitalization 
records dated between November 1992 and March 1998; (3) 
reports of VA examinations conducted in March 1993, September 
1995, November 1995, April 1996, September 1996, and December 
1997; (4) lay statements from E.H., L.A.F., and D.W.; (5) the 
veteran's military personnel records; (6) medical records 
from St. Mary's Regional Medical Center dated in November 
1992; and (7) a letter from Dr. Ruggles.

To the extent that the veteran contends that he currently has 
a back condition as a result of an inservice injury, this 
evidence is not new.  He has not submitted any new 
contentions regarding his back condition; he has merely, at 
best, repeated his prior assertions.  This evidence is 
cumulative of evidence associated with the claims file at the 
time of the April 1993 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since April 1993, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has a back disability related to his 
military service.

None of the new evidence is material.  First, the VA 
examination reports (#3), the lay statements (#4), the 
veteran's military personnel records (#5), the medical 
records from St. Mary's (#6), and the letter from Dr. Ruggles 
(#7) contained no information whatsoever regarding a back 
condition.  Second, the VA treatment and hospitalization 
records (#2) merely showed a reported history of low back 
pain.  There remains a lack of medical evidence showing that 
the veteran's current back condition is related to his 
military service in any manner, including the alleged injury.

The veteran's contention that he has a back disability as a 
result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the evidence received 
subsequent to April 1993 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a back condition.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

Secondary service connection for
residuals of hip fracture

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  As indicated above, it is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).  A 
claim for service connection on a secondary basis requires 
two elements to be well grounded.  It requires competent 
medical evidence (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  A well-grounded claim for secondary service 
connection for a disorder must include medical evidence that 
a connection or relationship between the service-connected 
disorder and the new disorder is plausible.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Even if there is another 
plausible explanation for the origin of the new disorder, a 
claim for secondary service connection is well grounded if 
there is a plausible explanation, bolstered by sufficient 
medical evidence, of why the new disorder should be service 
connected.  Reiber v. Brown, 7 Vet. App. 513, 517 (1995).

In this case, there is evidence of a right hip fracture, and, 
although there is no evidence of current residuals of that 
injury, and the veteran has made no contentions regarding 
disability of his right hip, the Board will consider that the 
first element of a plausible claim has been presented.

However, there must also be competent evidence linking the 
claimed disability with a service-connected condition.  The 
fact that the veteran fractured his right hip in 1992 as a 
result of a fall is clearly shown by the medical evidence.  
There is also no doubt that the veteran experiences vertigo 
and disequilibrium.  However, there is no competent evidence 
of record that the veteran broke his hip because of his 
vertigo.  He submitted one lay statement to the effect that 
he has trouble with his hip.  That does not address the 
question of causation.  The other lay statement was from 
someone who was with him when he fell and who says that the 
veteran "became dizzy and fell."  However, this lay 
statement is not competent to establish either what the 
veteran felt at the time, or that vertigo caused his fall and 
resulting broken hip.  At the time of his hip injury, the 
veteran did not report having fallen as a result of a dizzy 
spell; he simply stated that he fell down an embankment while 
fishing.  No medical care provider has opined that the 
veteran's fall and resulting hip fracture was attributable to 
vertigo.  Therefore, since the medical evidence does not show 
a relationship between the vertigo and the hip fracture, the 
veteran's claim for secondary service connection is not well 
grounded.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground 
this claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for right ear hearing loss is denied.

2.  Entitlement to a compensable disability rating for right 
ear otitis media is denied.

3.  As new and material evidence has not been received to 
reopen the veteran's claim for service connection for a back 
condition, the claim is not reopened, and the appeal is 
denied.


4.  Entitlement to service connection for residuals of right 
hip fracture as secondary to service-connected vertigo is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 2 -


- 10 -


